NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2242-20

MICHAEL K. FUREY and
NANCY H. FUREY,

          Plaintiffs-Appellants/
          Cross-Respondents,

v.

LEONARD BUCK TRUST,
GLENMEDE TRUST COMPANY,
NORMAN E. DONOHUE, II, and
ROBERT BARTLETT, as Trustees
of the LEONARD BUCK TRUST,

     Defendants-Respondents/
     Cross-Appellants.
_____________________________

                   Argued December 15, 2021 – Decided July 21, 2022

                   Before Judges Sumners and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Docket No. L-0332-18.

                   Michael K. Furey argued the cause for appellants/cross-
                   respondents.
               Craig S. Provorny and Timothy P. Malacrida argued the
               cause for respondents/cross-appellants (Kirmser,
               Lamastra, Cunningham & Skinner, attorneys; Craig S.
               Provorny, of counsel; Timothy P. Malacrida, on the
               briefs).

PER CURIAM

      This matter turns on the interpretation of an agreement in which defendant

Leonard Buck Trust (the Trust) assumed the obligation to remediate

groundwater contamination on residential property it conveyed to plaintiffs

Michael K. Furey and Nancy H. Furey in 1999. At the center of the dispute is

the parties' disagreement over the parameters of the Trust's remediation

obligations and whether the Trust and its trustees—defendants the Glenmede

Trust Company, Norman E. Donohue, II, and Robert Bartlett— breached those

obligations.

      The trial court first granted partial summary judgment on defendants'

counterclaim, finding the agreement allowed the Trust to seek a designation of

the property as a classified exception area (CEA) from the New Jersey

Department of Environmental Protection (NJDEP) without plaintiffs' consent.

The court later granted defendants summary judgment dismissing plaintiffs'

breach of contract and breach of the covenant of good faith and fair dealing

claims, finding the Trust's groundwater remediation obligations are defined by


                                                                          A-2242-20
                                        2
the agreement's unambiguous terms and the undisputed facts establish the Trust

honored those obligations.

      Plaintiffs appeal from those orders, arguing the court misinterpreted the

agreement, erroneously concluded defendants are entitled to judgment as a

matter of law, and the court erred by concluding the meaning of the agreement's

terms should not be determined by the jury. Persuaded by plaintiffs' arguments,

and because we are convinced a reasonable interpretation of the agreement

supports plaintiffs' breach of contract and breach of the covenant of good faith

and fair dealing claims, we reverse the summary judgment orders permitting the

Trust to seek a CEA designation without plaintiffs' consent, dismissing

plaintiffs' breach of contract and breach of the covenant of good faith and fair

dealing claims, and directing plaintiffs to execute a remedial action plan (RAP)

providing for a CEA designation and monitored natural attenuation (MNA) on

the property.

      Plaintiffs also appeal from orders dismissing their punitive damages claim

and granting defendants summary judgment on their fraudulent inducement

claim.   Defendants cross-appeal from the court's denial of its motion for

summary judgment on statute of limitations grounds. We affirm those orders.




                                                                          A-2242-20
                                       3
                                         I.

      The motion court record is familiar to the parties and need not be restated

at length here. That is because the orders challenged on appeal were decided

primarily based on issues of contract interpretation, with the judges who entered

the orders determining they could properly dispose of the motions by applying

what they deemed to be the plain and unambiguous language of the agreement

and without regard to extrinsic evidence.

      On appeal, the parties principally focus their arguments on the meaning

of the terms of the agreement. Defendants primarily argue the court properly

granted the motions for summary judgment because the agreement plainly and

unambiguously described their groundwater remediation obligations and the

undisputed material facts established they complied with those obligations. In

contrast, plaintiffs contend the court erred in its interpretation of the agreement,

the Trust failed to honor its groundwater remediation obligations, and any

dispute concerning the meaning of the agreement's terms should be decided by

a jury.

      We therefore confine our discussion of the summary judgment record to

the facts directly pertinent to a resolution of the issues presented for disposition

on appeal. In doing so, we review the orders de novo applying the same standard


                                                                              A-2242-20
                                         4
as the trial court, recognizing summary judgment must be denied if "the

competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995); see also Townsend v.

Pierre, 221 N.J. 36, 59 (2015); R. 4:46-2(c).

The Agreement

      In 1998, plaintiffs entered into a contract to purchase residential property

from the Trust for $1,400,000. Prior to the closing of title, an oil leak on the

property resulted in the Trust's retention of an environmental contractor whose

investigation revealed soil contamination from the oil leak and groundwater

contamination that was attributed to two underground gasoline storage tanks that

had been previously removed from the property.

      Plaintiffs and the Trust, through their respective counsel, subsequently

negotiated and entered into a Remediation Agreement (the agreement) detailing

the parties' rights and responsibilities concerning the remediation of the soil and




                                                                             A-2242-20
                                        5
groundwater contamination on the property.1 Plaintiffs then proceeded with the

purchase and closed title in 2000.

      The agreement noted the investigation and remediation of environmental

contamination on the property would not be complete prior to the closing of title.

The agreement further provided that in consideration for plaintiffs' agreement to

close title prior to the completion of the investigation and remediation of the soil

and groundwater contamination on the property, the Trust agreed to assume

environmental contamination remediation obligations.         In pertinent part, in

paragraph 2(a) of the agreement, the Trust agreed to:

            (l) [P]romptly, expeditiously, actively and without
            delay seek an unconditional No Further Action Letter
            and Covenant Not to Sue from the NJDEP for all soil
            issues associated with the two gasoline and one heating
            oil underground storage tanks and the caretaker's septic
            system now or formerly on the Property, any other soils
            contamination subsequently identified as a result of
            such investigations or remediation, either a conditional
            or unconditional No Further Action Letter and
            Covenant Not to Sue from NJDEP for any and all

1
   The motion court record is replete with documents and discovery materials
detailing the circumstances that led to the parties' entry into the agreement and
the negotiations over the agreement's terms. We have considered the complete
record, but we find it unnecessary to detail those circumstances in our analysis
of the issues presented on appeal. Our decision not to detail the circumstances
shall not be construed as a determination they are not relevant to a jury's
determination of the intended meaning of the agreement's various provisions at
trial. See generally Conway v. 287 Corp. Ctr. Assocs., 187 N.J. 259, 268-69
(2006).
                                                                              A-2242-20
                                         6
      groundwater,       surface    water,    and    sediment
      contamination related thereto, whether same is on or
      off-site ("Groundwater NFA"), and to satisfy any and
      all conditions to the Groundwater NFA, (hereinafter
      collectively referred to as the "Final NFA") and further
      that such efforts shall not unreasonably interfere with
      [plaintiffs'] use and occupancy of the Property.

            ....

      (3) submit to NJDEP a request for No Further Action
      with regard to any remaining soils issues, including but
      not limited to those relating to the two gasoline and one
      heating underground storage tanks or the caretaker's
      septic system now or formerly at the Property, as well
      as for any other contamination resulting therefrom
      subsequently identified as a result of such
      investigations or remediation, on or before November
      1, 1991

            ....

      (6) obtain from NJDEP the Final NFA on or before
      September 8, 2003, unless [the Trust] can show that it
      has expeditiously, actively and without unreasonable
      delay undertaken all steps reasonably available to meet
      this date and that NJDEP has imposed additional
      requirements that extend beyond that date

            ....

      (8) incorporate the reasonable comments of [plaintiffs']
      or [plaintiffs'] designee provided to [the Trust] or [the
      Trust's] designee within seven (7) days thereafter

Paragraph 2(b) of the agreement states:



                                                                  A-2242-20
                                 7
            b.    [Plaintiffs] covenant and agree to provide
            reasonable cooperation and access to the Property to
            [the Trust] or [the Trust's] agents for the purposes of
            meeting the obligations hereunder, provided, however,
            that such cooperation shall not be deemed to require
            [plaintiffs'] to agree to a Declaration of Environmental
            Restrictions, [CEA], or the construction or installation
            of any structure, conveyance or edifice, above or below
            ground, without [plaintiffs'] written consent, which
            consent will not be unreasonably withheld.

      Section 2(d) states:

            d.    [The Trust's] liability for [plaintiffs'] damages
            pursuant to this covenant #2 shall be limited to actual
            damages sustained by [plaintiffs].

The Trust's Active Remediation Efforts

      From 2000 to 2007, the Trust's environmental consultant, First

Environment,    Inc.    (First   Environment),   investigated   the   groundwater

contamination at the property.        Plaintiffs describe this as "an extensive

investigation" that included the installation of "over [twenty] wells and sumps

on the [p]roperty." Active remediation of the groundwater contamination did

not begin until 2008.

      Active remediation of the groundwater contamination took "place during

the following periods: (1) August 2008-April 2009; (2) April-November 2010;

(3) May 23, 2011; (4) August-December 2011; (5) November 2012-January

2013; and (6) January 2015-March 31, 2016."            For example, "activated

                                                                            A-2242-20
                                         8
persulfate injections were conducted at the [p]roperty . . . over a nine-month

period and biweekly samplings of the monitoring wells were obtained" from

August 2008 to April 2009. "[A]dditional remedial activities" performed by

First Environment from April to November 2010 included:           "[t]wo Vapor

Enhanced Fluid Recovery Events[,] . . .[s]lug testing[,] . . . a [fifty-two] hour

aquifer test for MW-1D[,] . . . [s]ampling sediment contained in the garage

drain[,] and . . . [q]uarterly groundwater sampling."    Plaintiffs characterize

defendants efforts as "a pattern where First Environment and its contractors

would . . . employ a form of active remediation, [and] then stop and begin

testing the groundwater over an extended period of time[.]"

      "A Remedial Action Progress Report (RAPR) discussing the results of

these activities was submitted to [the] NJDEP in October 2010" and, "[o]n

November 19, 2010, the . . . Trust received approval of the 2010 RAPR from the

NJDEP." In approving the RAPR, the NJDEP required the Trust "to conduct

indoor air quality sampling in the [c]aretaker's [h]ouse on the [p]roperty" that

was conducted on February 24 and 25, 2011.

      During the summer and fall of 2011, First Environment "conducted

additional persulfate injections" pursuant to "an NJDEP-approved Permit." The

Trust retained Thomas Bambrick as the Licensed State Remediation


                                                                           A-2242-20
                                       9
Professional (LSRP) on May 4, 2012, "to oversee the remediation in accordance

with the Site Remediation Reform Act[,]" (SRRA), N.J.S.A. 58:10C-1 to -29.

During 2013, "additional persulfate injections" as well as "the installation of two

additional injection wells" occurred at the property.

      In    2014,     MNA         was   considered     by     "First       Environment

and . . . Bambrick . . . as   a   possible    remediation    alternative     to   active

remediation." 2 A "Dual Phase Extraction system (DPE)" was installed at the

property in January 2015 "to pump and treat groundwater." "[W]eekly effluent

groundwater samples" were then collected "directly from the DPE system before

the point of discharge into Moggy Brook" so that First Environment could

"evaluate the performance of the DPE treatment system and as required pursuant

to an NJDEP . . . approval/authorization letter."           "[P]eriodic vapor field

screening readings from the influent vapor lines prior to treatment" were also

"collected several times a week using a calibrated Photoionization Detector."


2
    Plaintiffs deny defendants' assertion Bambrick and First Environment
considered MNA for the first time in 2014 and claim MNA was in fact
considered four years earlier at a 2010 meeting with environmental consultants
for defendants' insurance carrier, but the memorandum upon which plaintiffs
rely in support of their denial is not included in the appellate record. See R. 2:6-
1(a)(1)(I) (requiring the appellant's appendix or any joint appendix on appeal
include "such . . . parts of the record . . . as are essential to the proper
consideration of the issues"); see also Soc'y Hill Condo. Ass'n, Inc. v. Soc'y Hill
Assocs., 347 N.J. Super. 163, 177-78 (App. Div. 2002).
                                                                                  A-2242-20
                                         10
The End of Active Remediation

      On March 31, 2016, "the active remediation system was shut down" at the

property.3 "The Trust's attorneys notified [plaintiffs] of the decision . . . by

email one week before" active remediation was terminated without plaintiffs'

consent. Plaintiffs assert "[a]ll remediation efforts stopped" at this point, and

that this was a unilateral decision by defendants to abandon active remediation,

pursue a CEA, and proceed solely with MNA, a process which may take over

thirty years to complete.

      Defendants claim MNA is a "remedy approved by the NJDEP in its

regulations," citing a NJDEP document describing MNA technical guidance.

See Monitored Natural Attenuation Technical Guidance, NJ.Gov/DEP, (March

1, 2012) https://www.nj.gov/dep/srp/guidance/srra/mna_guidance_v_1_0.pdf.

Thus, defendants claim that MNA is an acceptable remediation methodology.

      From April 21 to 22, 2016, "in accordance with the May 2014 [Remedial

Action Work Plan] RAWP, First Environment conducted post-remediation

groundwater    monitoring . . . [,]   which   included   sampling    groundwater


3
   The parties dispute who ordered the shut-down of active groundwater
remediation. Defendants claim active remediation was shut down after fourteen
"months of continuous operation" at "the direction of [LSRP] Bambrick."
Plaintiffs assert the Trust and its attorneys decided to end the active groundwater
remediation.
                                                                             A-2242-20
                                       11
monitoring wells."     Based on its "review of the most recent post-active

remediation laboratory analytical data, as well as an evaluation of all historical

groundwater," "First Environment determined that there was an overall

historical decrease" in "groundwater contaminant" and that through the

remediation efforts, "[r]emoval of both the liquid and vapor contaminants

(mainly benzene) had been achieved over time." It was determined benzene was

the primary remaining contaminant existing in the groundwater at levels above

the NJDEP's Ground Water Quality Standards (GWQS).

      A 2017 First Environment Action Report found an "overall decrease in

dissolved phase benzene concentrations in the two source area monitoring wells

as a result of the remedial actions conducted at the [property], as well as natural

degradation." The report further stated benzene contaminant "MW-1D/1DR"

concentration levels had been reduced from 1,700 parts per billion (ppb) on

December 4, 2002, to 106 ppb on April 22, 2016, and benzene contaminant

"MW-8D" concentration had been reduced from 569 ppb on December 2, 2011,

to 92 ppb on April 22, 2016. The report attributed the decrease in the benzene

levels to "active source area soil removal, active groundwater remediation, and

naturally occurring attenuation."




                                                                             A-2242-20
                                       12
      The report also stated that "[b]ased on the asymptotic level with respect

to the concentration of benzene and the diminishing returns of operating the DPE

system and its associated costs, First Environment" recommended MNA "in

concert with establishing a       CEA . . . to allow the residual benzene

concentrations to attenuate naturally." According to First Environment, the goal

of MNA "is to reduce the groundwater benzene concentrations at the [property]

to levels that are below the current NJDEP GWQS of 1.0 [ppb] . . . for benzene"

and, according to the report, this approach requires a CEA to be put in place at

the property and "remain in place until the GWQS . . . is achieved."

      Following the Trust's cessation of active remediation, plaintiffs retained

Langan Engineering to "review the situation and consider alternative methods

of remediating the groundwater."           Langan Engineering "proposed two

alternatives—thermal conductive heating (TCH) and pneumatic fracturing

combined with chemical oxidation." According to Langan Engineering, "TCH

would reduce the time to remediate to three years, including the time to design

the specific remediation plan, and increase the likelihood of reaching the GWQS

to 99%."

      Plaintiffs provided the Trust with Langan Engineering's report in

September 2016, and "[s]even plus months later the Trust rejected [plaintiffs']


                                                                          A-2242-20
                                      13
proposal as impractical and/or too expensive."          Defendants dispute this

statement of fact to the extent it suggests "the alternatives were necessary or

would be successful[,]" citing to its own expert's report disagreeing with the

remediation alternatives recommended by Langan Engineering.

      "On July 7, 2017, First Environment submitted an application for a [RAP]

to the NJDEP to allow for a CEA at the [p]roperty." "On or about July 11, 2017,

a final Remedial Action Report was submitted to [the] NJDEP [detailing the]

remediation efforts and requesting that the NJDEP place a CEA on the

[p]roperty[,]" so that "MNA of the groundwater" could begin. Before filing this

application, the Trust sought plaintiffs' consent, which plaintiffs refused.

Plaintiffs asserted "other methods of active remediation are warranted and must

continue to completion without a CEA."

      On June 18, 2019, the NJDEP designated part of the property

"corresponding to the location of the plume of contamination of the groundwater

as a CEA."     However, the NJDEP has not granted the Trust's "request to

naturally attenuate the groundwater. Instead, the NJDEP has required the Trust

and First Environment to further delineate the plume of contamination, which

required the installation of further wells on the [p]roperty."




                                                                         A-2242-20
                                       14
      Plaintiffs claim MNA constitutes "passive remediation" that "would not

require the Trust to do any remediation[,]" except "[e]very five years over the

[thirty] years of MNA, First Environment would visit the [p]roperty and take

samples of the groundwater to test." Defendants assert MNA "is considered to

be a form of remediation," citing to the NJDEP's published MNA technical

guidance. On First Environment's website, it described its work at plaintiffs'

property, stating "we therefore deemed the 'no action' alternative [referring to

MNA] most appropriate for the" property.

      The Trust, through its insurance carrier, has incurred $2.7 million in

remediation costs at the property. Plaintiffs have invested over $1,000,000 in

improvements on their home "over the [twenty] years they have owned it."

      Plaintiffs obtained an appraisal valuing the property at $415,000 "as of

September 2018 . . . as a result of the contamination, the need for continuing

remediation, and the [p]roperty's designation as a CEA." The appraisal reflects

that "[w]ithout contamination, the value would be [$2,700,000,]" and that the

"reduction in value is a result of the uncertainty and risks the contamination

creates for prospective purchasers and the availability of comparable homes that

are not environmentally contaminated." Plaintiffs note they "would have a duty

to notify their purchaser of the contamination, rendering the purchaser liable for


                                                                            A-2242-20
                                       15
the clean-up costs," and "N.J.S.A. 58:10-23.11(c)(3) makes anyone who

purchases contaminated property strictly liable for the clean-up if they are aware

or should have been aware of the contamination."

The Litigation

      In 2018, eighteen years after they closed title on the property, and two

years after the Trust ceased any active remediation methodologies at the

property, plaintiffs filed suit alleging defendants breached the agreement,

violated the covenant of good faith and fair dealing, and fraudulently induced

them to enter into the agreement. 4 The gravamen of plaintiffs' claims is the

groundwater contamination on the property has not been remediated such that

the Trust has complied with what plaintiffs contend is the Trust's contractual

obligation to provide an unconditional response action outcome (RAO) from the

NJDEP.5


4
   Plaintiffs' fraudulent inducement claim was added in an amendment to the
original complaint.
5
   Paragraph 2(a) of the agreement refers to the Trust's obligation to provide
conditional or unconditional "NFA's," or "no further action" letters from the
NJDEP. Following the enactment of the SRRA in 2012, the NJDEP no longer
issues NFA letters for the contamination at issue here. Instead, under the SRRA
the equivalent of an NFA, a response action outcome (RAO), is issued by an
LSRP after approval by the NJDEP. N.J.A.C. 7:26C-6.2. Plaintiffs agree a RAO
is the equivalent of what was formerly an NFA letter. Thus, although the


                                                                            A-2242-20
                                       16
      More particularly, plaintiffs' claims are grounded in the assertion that after

sixteen years of investigating and employing various active remediation

methodologies to address the groundwater contamination on the property, in

2016 the Trust abandoned any further active remediation methodologies in favor

of passive MNA, a methodology involving the monitoring of the natural

dissipation of the groundwater contamination—a process that is anticipated will

take thirty years before the groundwater will satisfy the NJDEP's GWQS such

that the NJDEP will issue an unconditional RAO. Plaintiffs claim that although


agreement refers to NFA's, for purposes of consistency and clarity, we refer to
both NFA's and RAO's as RAO's under the current nomenclature.

       An NFA letter could have been unconditional or conditional. The
Remediation Process: Responsible Party Cases, NJ.Gov/DEP, (February 22,
2005),        https://www.state.nj.us/dep/srp/community/basics/srbasics_rp.pdf.
While an unconditional NFA is one in which there is no further action required
and no condition imposed on a landowner, a conditional NFA is one which
"involves an institutional control, and if required, an engineering control ." No-
Further Action Compliance Notice, NJ.Gov/DEP, (May 3, 2021),
https://www.nj.gov/dep/srp/enforcement/post_nfa_compliance_notice.pdf. "An
institutional control includes . . . a ground[]water [CEA] that the Department
establishes for a contaminated ground[]water plume." Ibid.

       Today a RAO is similarly issued either with or without conditions; they
may be issued on an unrestricted, limited, or restricted basis. Response Action
Outcome Guidance Document, NJ.Gov/DEP, 9-10, (Nov, 2021),
https://www.nj.gov/dep/srp/guidance/srra/rao_guidance.pdf.       A limited or
restricted RAO for groundwater contamination, like its predecessor the
conditional NFA, may be issued where "the [NJDEP] has established a CEA,
and . . . issued a ground[]water remedial action permit." Ibid.
                                                                             A-2242-20
                                       17
the NJDEP has determined MNA is an acceptable methodology to address the

remaining groundwater contamination, the Trust's 2016 decision to rely solely

on MNA, instead of other available active methodologies, violates the

agreement and is inconsistent with the Trust's expressly stated obligation to

"[p]romptly, expeditiously, actively and without delay" obtain a final and

unconditional RAO from the NJDEP.

      In response to the complaint, defendants denied the allegations and

claimed the plain language of the agreement requires only that the Trust obtain

a conditional RAO.     Defendants further claimed the NJDEP will issue a

conditional RAO when plaintiffs honor their contractual obligation to consent

to the designation of their property as a CEA thereby allowing MNA, which the

NJDEP has approved as an acceptable remediation methodology.

The June 27, 2019 Order

      As noted, paragraph 2(b) of the agreement provides that plaintiffs will

"provide reasonable cooperation and access to the [p]roperty" to the Trust and

its agents "for the purpose of meeting" the Trust's remediation obligations. The

provision further states "such cooperation shall not be deemed to require

[plaintiffs] to agree to a" CEA "without [plaintiffs'] written consent, which

consent shall not be unreasonably withheld."


                                                                          A-2242-20
                                      18
      Prior to any discovery, defendants moved for partial summary judgment

seeking "an order: (a) permitting [the Trust] to seek a CEA designation from

the NJDEP and (b) barring [plaintiffs] from recovering damages for the

diminution in the value of" the property.      At the hearing on the motion,

defendants stated they did not seek a determination that plaintiffs unreasonably

withheld their consent to a CEA. Instead, they sought only a determination that

under the agreement the "Trust is permitted to pursue a [CEA] for the property

subject to the plaintiffs' written consent which cannot be unreasonably

withheld."

      In a June 27, 2019 written opinion on defendants' motion, the court found

the agreement permitted "implementation" of a CEA for groundwater and the

Trust was entitled to seek a CEA designation for plaintiffs' property. The court

reasoned that paragraphs 2(a)(1) and 2(b) of the agreement allow the Trust to

seek a CEA designation because those provisions authorized the Trust to obtain

either a conditional or unconditional RAO, and a CEA designation may be

properly imposed for a conditional RAO.

      The court did not address or decide plaintiffs' argument that under

paragraph 2(b) of the agreement, they are entitled to withhold consent to a CEA

designation if the consent is not unreasonably withheld. The court also did not


                                                                          A-2242-20
                                      19
address or decide plaintiffs' claim that whether their withholding of consent is

reasonable presents a fact issue for a jury. 6 The court similarly did not decide

the merits of defendants' motion seeking summary judgment on plaintiffs'

damages claim for a diminution of the value of their property. The court found

the motion was premature.

      On June 27, 2019, the court granted the motion in part and denied it in

part. The court ordered that the Trust was "entitled to seek a" CEA from the

NJDEP, but it denied the Trust's request for an order barring plaintiffs' from

recovering damages based on the diminution of the value of their property. In

any event, earlier that month, and prior to the court's order, the NJDEP

designated part of plaintiffs' property as a CEA.




6
   The court also did not address plaintiffs' argument there were numerous
genuine issues of material fact that precluded a proper award of summary
judgment on defendants' claim the Trust was entitled to a judgment allowing it
to apply for a CEA for plaintiffs' property. The asserted issues of fact included:
the "interpretation of the contract and whether [defendants] . . . satisfied [their]
obligations to remediate"; "whether [defendants] may seek a CEA under"
paragraph 2(a)(1) "or whether it is limited to seeking it under [2(b)]"; whether
plaintiffs' proposed alternative remediation methods "must be followed or
whether they're" impractical; and whether defendants may seek a CEA without
the consent of plaintiffs and without a determination by judge or jury that
plaintiffs' withholding of consent was unreasonable.


                                                                              A-2242-20
                                        20
The March 11, 2021 Summary Judgment Orders

      Following a lengthy discovery process, which resulted in an amendment

to the complaint adding a fraudulent inducement cause of action, defendants

moved for summary judgment on plaintiffs' claims; plaintiffs moved for partial

summary judgment on defendants' counterclaim seeking to compel plaintiffs to

execute a RAP authorizing the CEA designation and MNA on their property;

and defendants cross-moved for summary judgment on their counterclaim

seeking an order directing that plaintiffs execute the RAP.

      In support of their motions, defendants argued: they are not required to

obtain an unconditional RAO for the groundwater contamination; they are only

required to obtain a conditional RAO; and they complied with that obligation by

obtaining the approval of the LSRP, Bambrick, for a conditional groundwater

RAO based on the CEA designation, which allowed MNA as a permitted

remediation methodology. Defendants claimed the judge who entered the June

27, 2019 order held they could seek a conditional RAO, the judge's ruling

constituted the "law of the case," and plaintiffs improperly sought

"reconsideration of [this] issue . . . without filing for reconsideration." Thus,

defendants asserted plaintiffs' breach of contract and breach of the duty of good




                                                                           A-2242-20
                                      21
faith and fair dealing failed as a matter of law because the Trust complied with

its groundwater remediation obligations under the agreement.

      Defendants also asserted that plaintiffs' claims were time barred under the

six-year statute of limitation for contract actions.      See N.J.S.A. 2A:14-1.

Defendants argued paragraph 2(a)(5) required the Trust obtain a "[f]inal" RAO

"by September 8, 2003," and that, although plaintiffs recognize that did not

occur, they waited fifteen years until 2018 to file their complaint.

      Defendants further argued plaintiffs' lacked evidence supporting their

punitive damages claim, and plaintiffs similarly failed to present evidence they

were fraudulently induced into entering into the agreement. Defendants also

asserted plaintiffs' compensatory damages claim should be dismissed because

plaintiffs opted for the remedy of remediation by entering into the agreement

and plaintiffs thereby waived their right to damages caused by the groundwater

remediation permitted under the agreement.

      Plaintiffs argued defendants misinterpreted the agreement as requiring

defendants to employ only the groundwater remediation methodologies directed

by the NJDEP. Plaintiffs claimed the plain language of the agreement, and the

available extrinsic evidence related to the circumstances attendant to the parties'

entry into the agreement, establish the Trust is obligated to "promptly,


                                                                             A-2242-20
                                       22
expeditiously, actively, and without delay" seek not only a conditional RAO,

but also a final unconditional RAO. Plaintiffs further asserted that although a

CEA designation and thirty years or more of MNA are acceptable to the NJDEP,

the agreement defines the Trust's obligations to plaintiffs, and MNA, which

defendants acknowledge is passive remediation, violates the Trust's obligation

to expeditiously and actively obtain a final unconditional RAO from the NJDEP.

        Plaintiffs also argued paragraph 2(a)(6) allowed defendants time beyond

the original September 8, 2003 deadline to obtain the final RAO, and the

asserted causes of action did not accrue until 2016, when defendants breached

their obligation to actively seek a final RAO by opting to limit their remediation

efforts to the passive MNA methodology. Plaintiffs therefore claimed their

complaint was timely filed in 2018.

        Plaintiffs also claimed the court could not properly order them to execute

the RAP because it permitted the CEA designation, the agreement did not

require their consent to a CEA and, in accordance with the agreement, their

refusal to consent was reasonable and presented a fact issue for resolution by a

jury.    Plaintiffs further claimed they were entitled to seek damages under

paragraph 2(d) of the agreement.




                                                                            A-2242-20
                                        23
      In a detailed and lengthy written opinion, the court rejected defendants'

argument that plaintiffs' claims are time barred. The court found the asserted

causes of action did not accrue until 2016, when plaintiffs allege defendants

breached the agreement by ending their active remediation methodologies and

opting solely for passive MNA.

      The court otherwise granted defendants' motion and cross-motion,

awarding summary judgment dismissing plaintiffs' three causes of action and

ordering that plaintiffs sign the RAP. In granting summary judgment on the

breach of contract and breach of the duty of good faith and fair dealing claims,

the court found the plain and unambiguous language of the agreement required

only that the Trust obtain either a conditional or unconditional RAO, and the

NJDEP will issue a conditional RAO based on the CEA designation and MNA

remediation methodology. Thus, the court concluded as a matter of fact and law

that the Trust complied with its obligations under paragraph 2(a)(1) of the

agreement by obtaining a conditional RAO. The court also reasoned that the

appropriateness of the actual remediation methodology to be utilized to address

the groundwater contamination was not an issue that it could decide because the

acceptable remediation methodologies are within the control and primary

jurisdiction of the LSRP and NJDEP under the SRRA.


                                                                          A-2242-20
                                      24
      The court awarded defendants summary judgment on plaintiffs' fraudulent

inducement claim, which was founded on the deposition testimony of the

attorney who negotiated the agreement on the Trust's behalf. The attorney

testified that during the negotiations over the agreement he did not believe the

Trust would be able to remediate the groundwater contamination by the putative

September 8, 2003 deadline in paragraph 2(a)(6). Plaintiffs claim defendants'

counsel did not disclose that belief during the negotiations over the agreement

and, by failing to do so, fraudulently induced them into entering into an

agreement that included a September 8, 2003 putative deadline.

      The court dismissed the claim, finding plaintiffs lacked evidence

defendants knew or believed any representations made by them were false or

misleading, the attorney's belief was nothing more than his opinion, plaintiffs

knew about the "contamination before they closed" title, and "[p]laintiffs were

indisputably as informed as [d]efendants to make their own assessment about

the likelihood of success in reaching the" NJDEP groundwater standards. Based

on these findings, the court held that plaintiffs failed to "establish the elements

for [a] fraudulent inducement claim."

      The court also determined plaintiffs could not sue for damages based on

the diminution of the value of their property alone, and plaintiffs could only


                                                                             A-2242-20
                                        25
pursue a damages claim if they established defendants breached the agreement.

The court reasoned the agreement expressly allowed for, and anticipated, there

would be remediation methodologies implemented at the property, and the

agreement made no provision for payments or damages based on the diminution

of the value for the property while the agreed upon remediation took place .

Because it determined defendants complied with the agreement, the court

concluded plaintiffs were not entitled to alleged damages based on the alleged

diminution of the property's value caused by the ongoing remediation. The court

also determined plaintiffs did not present any evidence supporting an award of

punitive damages.

      The court granted summary judgment on defendants' counterclaim and

ordered plaintiffs to sign the RAP consenting to the CEA designation and MNA.

Relying on the prior judge's June 27, 2017 order, the court found it was the law

of the case that plaintiffs' consent to the CEA was not required and defendants

did not breach the agreement by seeking the CEA designation without plaintiffs'

consent.

      The court held that under the agreement, plaintiffs are permitted to lodge

objections with the NJDEP, but defendants do not need to obtain plaintiffs'

consent to the groundwater remediation methodologies they choose to satisfy


                                                                          A-2242-20
                                      26
their groundwater remediation obligations under paragraph 2(a)(1). The court

further reasoned that because the agreement allows defendants to seek a

conditional RAO from the NJDEP which "will be issued . . . when the remedy

for the groundwater through [MNA] is approved after the RAP is signed,"

plaintiffs are required to sign the RAP to allow defendants to proceed.

      The court entered two March 11, 2021 orders memorializing its decisions.

Plaintiffs appeal from those orders, as well as the June 27, 2019 order.

Defendants cross-appeal from the March 11, 2021 order denying its summary

judgment motion based on statute of limitations grounds.

                                       II.

      The court granted defendants summary judgment on plaintiffs' breach of

contract and breach of the covenant of good faith and fair dealing claims based

on its conclusion defendants' provision of the conditional RAO satisfied its

obligations under the plain and unambiguous language of the agreement. More

particularly, the court determined the agreement requires only defendants

provide a conditional RAO concerning groundwater contamination from the

NJDEP. Because it is undisputed defendants sought the CEA and approval of

MNA necessary for a conditional RAO, the court concluded defendants satisfied

their contractual groundwater remediation obligations to plaintiffs.


                                                                          A-2242-20
                                      27
      Plaintiffs argue the court erred in its interpretation of the agreement, its

conclusion the agreement unambiguously requires defendants to provide only a

conditional RAO, and its refusal to consider extrinsic evidence establishing an

interpretation of the agreement's terms different than the one argued by

defendants. Plaintiffs rely on a different interpretation of the agreement they

claim is supported by its plain language requiring defendants "expeditiously,

actively and without delay" obtain a final unconditional RAO for the

groundwater contamination, and plaintiffs contend their proffered extrinsic

evidence further establishes that was the parties' intention.

      "It is well-settled that '[c]ourts enforce contracts "based on the intent of

the parties, the express terms of the contract, surrounding circumstances and the

underlying purpose of the contract."'" Barila v. Bd. of Educ. of Cliffside Park,

241 N.J. 595, 615-16 (2020) (alteration in original) (quoting In re Cnty. of Atl.,

230 N.J. 237, 254 (2017)). In interpreting a contract, the court must consider

the "language 'in the context of the circumstances' at the time of drafting

and . . . apply 'a rational meaning in keeping with the expressed general

purpose.'" In re Cnty. of Atl., 230 N.J. at 254 (quoting Sachau v. Sachau, 206

N.J. 1, 5-6 (2011)). A contract "should be read 'as a whole in a fair and

common[-]sense manner.'" Manahawkin Convalescent v. O'Neill, 217 N.J. 99,


                                                                            A-2242-20
                                       28
118 (2014) (quoting Hardy ex rel. Dowdell v. Abdul-Matin, 198 N.J. 95, 103

(2009)).

      "The plain language of the contract is the cornerstone of the interpretive

inquiry." Barila, 241 N.J. at 616. Where "the language of a contract 'is plain

and capable of legal construction, the language alone must determine the

agreement's force and effect.'" Manahawkin Convalescent, 217 N.J. at 118

(quoting Twp. of White v. Castle Ridge Dev. Corp., 419 N.J. Super. 68, 74-75

(App. Div. 2011)).    Where a contract is unambiguous, "[g]enerally . . . 'the

words presumably will reflect the parties' expectations.'" Globe Motor Co. v.

Igdalev, 225 N.J. 469, 483 n.4 (2016) (quoting Kieffer v. Best Buy, 205 N.J.

213, 223 (2011)). A contract provision is ambiguous where it is "subject to more

than one reasonable interpretation." Templo Fuente De Vida Corp. v. Nat'l

Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 200 (2016).

      Extrinsic evidence may be considered to determine whether a contract

term is ambiguous.    Conway, 187 N.J. at 268-69.       Indeed, "[e]ven in the

interpretation of an unambiguous contract, [the court] may consider 'all of the

relevant evidence that will assist in determining [its] intent and meaning.'"

Manahawkin Convalescent, 217 N.J. at 118 (second alteration in original)

(quoting Conway, 187 N.J. at 269). Although the parol evidence rule generally


                                                                          A-2242-20
                                      29
"prohibits the introduction of evidence that tends to alter an integrated written

document[,]" Conway, 187 N.J. at 268, "New Jersey follows an expansive

approach on the use of parol evidence," YA Glob. Invs., LP v. Cliff, 419 N.J.

Super. 1, 12 (App. Div. 2011).

      Under this expansive view "[e]vidence of the circumstances is always

admissible in aid of the interpretation of an integrated agreement. This is so

even when the contract on its face is free from ambiguity." Conway, 187 N.J.

at 269 (alteration in original) (quoting Atl. N. Airlines, Inc. v. Schwimmer, 12

N.J. 293, 301 (1953)). Thus, considerations for the court in interpreting a

contract "may 'include . . . the particular contractual provision, an overview of

all the terms, the circumstances leading up to the formation of the contract,

custom, usage, and the interpretation placed on the disputed provision by the

parties' conduct.'" Ibid. (quoting Kearny PBA Local # 21 v. Kearny, 81 N.J.

208, 221 (1979)). This evidence may be utilized because "[t]he polestar of

construction is the intention of the parties to the contract as revealed by the

language used, taken as an entirety; . . . the situation of the parties, the attendant

circumstances, and the objects they were thereby striving to attain are

necessarily to be regarded." Ibid. (quoting Schwimmer, 12 N.J. at 301).




                                                                               A-2242-20
                                         30
      However, "[s]uch evidence is adducible only for the purpose of

interpreting the writing—not for the purpose of modifying or enlarging or

curtailing its terms, but to aid in determining the meaning of what has been said."

Ibid. (quoting Schwimmer, 12 N.J. at 302). Therefore, "[s]o far as the evidence

tends to show, not the meaning of the writing, but an intention wholly

unexpressed in the writing, it is irrelevant." Ibid. (emphasis added) (quoting

Schwimmer, 12 N.J. at 302). "[T]here is a 'distinction between the use of

evidence of extrinsic circumstances to illuminate the meaning of a written

contract, which is proper, and the forbidden use of parol evidence to vary or

contradict the acknowledged terms of an integrated contract.'" YA Glob. Invs.,

LP, 419 N.J. Super. at 12 (quoting Garden State Plaza Corp. v. S. S. Kresge Co.,

78 N.J. Super. 485, 497 (App. Div. 1963)).

      In paragraph 2(a) of the agreement, the Trust assumed "Environmental

Obligations" concerning the soil and groundwater contamination on the

property. As noted, the Trust agreed to

            (1) promptly, expeditiously, actively and without delay
            seek an unconditional No Further Action Letter and
            Covenant Not to Sue from the NJDEP for all soil issues
            associated with the two gasoline and one heating oil
            underground storage tanks and the caretaker's septic
            system now or formerly on the [p]roperty, any other
            soils contamination subsequently identified as a result
            of such investigations or remediation, either a

                                                                             A-2242-20
                                       31
            conditional or unconditional No Further Action Letter
            and Covenant Not to Sue from NJDEP for any and all
            groundwater,       surface    water,    and    sediment
            contamination related thereto, whether same is on or
            off-site ("Groundwater NFA"), and to satisfy any and
            all conditions to the Groundwater NFA, (hereinafter
            collectively referred to as the "Final NFA") and further
            that such efforts shall not unreasonably interfere with
            [plaintiffs'] use and occupancy of the [p]roperty;

                   ....

            (6) obtain from NJDEP the Final NFA on or before
            September 8, 2003, unless [the Trust] can show that it
            has expeditiously, actively and without unreasonable
            delay undertaken all steps reasonably available to meet
            this date and that NJDEP has imposed additional
            requirements that extend beyond that date;

            [(Emphasis added).]

      The court granted summary judgment on plaintiffs' breach of contract and

breach of the covenant of good faith and fair dealing claims based on its

determination paragraph 2(a)(1) unambiguously required only that the Trust

obtain a conditional or unconditional RAO. In doing so, the court did not

recognize there is a reasonable alternative interpretation of paragraph 2(a)(1)

and, as result, the agreement is ambiguous. See Templo Fuente De Vida Corp.,

224 N.J. at 200.

      The plain language of paragraph 2(a)(1) required the Trust to "promptly,

expeditiously, actively and without delay seek . . . either a conditional or

                                                                         A-2242-20
                                      32
unconditional [RAO] and Covenant Not to Sue from NJDEP for any and all

groundwater," which the agreement designates as a "Groundwater [RAO]." It

is this language upon which the motion court relied, and defendants rely, to

define the Trust's obligations to address groundwater contamination and to limit

those obligations to merely seeking and obtaining a conditional RAO. The

motion court further relied exclusively on this language in determining that, as

a matter of law, defendants satisfied their groundwater remediation obligations

to plaintiffs because defendants will obtain an RAO conditioned on the NJDEP's

designation of the property as a CEA and the implementation of MNA as the

future remediation methodology.

      The error in the court's analysis, and the flaw in defendants' argument, is

that paragraph 2(a)(1) also supports the reasonable interpretation the Trust is

required to do more than obtain a conditional RAO. Although ignored by the

motion court and defendants, paragraph 2(a)(1) may also be reasonably

interpreted to provide that the Trust shall "promptly, expeditiously, actively and

without delay . . . satisfy any and all conditions to the Groundwater [RAO]."

That is, the Trust is not only obligated to "promptly, expeditiously, actively and

without delay seek" the Groundwater RAO, which may or may not be

conditional, but the Trust is also required to "promptly, expeditiously, actively


                                                                            A-2242-20
                                       33
and without delay . . . satisfy any and all conditions" of the Groundwater RAO

and obtain what the agreement labels a "Final [RAO]." Stated differently, the

plain language of the provision supports plaintiffs' claim defendants are

obligated to provide a Final RAO, which is unconditional because it must satisfy

all the conditions of any conditional Groundwater RAO.

      Indeed, it appears the parties expressly reaffirmed the Trust's obligation

to obtain a Final RAO, which by definition constitutes an unconditional RAO.

Paragraph 2(a)(6) of the agreement provides that the Trust is obligated obtain a

Final RAO—an RAO and Covenant Not to Sue addressing groundwater

contamination with all conditions satisfied—prior to September 8, 2003, "unless

[the Trust] could show that it . . . expeditiously, actively and without

unreasonable delay undertaken all reasonable steps to meet [that] date

and . . . [the] NJDEP" imposed additional requirements.

      These provisions undermine defendants' claim and the motion court's

conclusion the plain language of the agreement unambiguously requires that the

Trust only obtain a conditional RAO to fulfill its obligation to address the

groundwater contamination. To the contrary, paragraphs 2(a)(1) and 2(a)(6)

support plaintiffs' reasonable interpretation the agreement requires the Trust




                                                                          A-2242-20
                                      34
obtain a Final RAO addressing the groundwater contamination and, as noted,

the parties agreed a Final RAO is one in which there are no further conditions.

      Defendants argue the agreement does not require that the Trust engage in

any particular methodology to satisfy the NJDEP requirements for either a

conditional or final RAO.           Defendants therefore claim the LSRP's

recommendation for a CEA designation and MNA, pursuant to which the Trust

might finally obtain a Final RAO as to the groundwater contamination in thirty

years, satisfies its obligations under the paragraph 2(a)(1).

      To be sure, the agreement does not identify the precise methodologies the

Trust must employ to remediate the groundwater contamination to acceptable

GWQS. Paragraph 2(a)(1) states only that the Trust must first "seek . . . either

a conditional or unconditional" RAO. But, in our view, it would be illogical to

conclude paragraph 2(a)(1) required nothing more than that the Trust merely

request—seek—either a conditional or unconditional RAO for the groundwater

contamination. The provision on its face may be reasonably interpreted to

require that the Trust fulfill its groundwater remediation obligation to promptly,

expeditiously, actively and without delay obtain a Final RAO by actually

employing appropriate remediation methodologies to do so. Defendants do not

argue to the contrary.


                                                                            A-2242-20
                                       35
      That reasonable interpretation is also supported by paragraph 2(a)(1)'s

requirement the Trust's efforts to obtain the Groundwater RAO and Final RAO,

"shall not unreasonably interfere with [plaintiffs'] use and occupancy of the

[p]roperty." Such a provision is wholly superfluous unless the parties intended

that the actual employment of active remediation methodologies—which might

interfere with plaintiffs' use of the property—was an obligation imposed on the

Trust under paragraph 2(a)(1).

      Thus, the language in the agreement supports plaintiffs' reasonably

profferred interpretation that the Trust is required to "seek" a conditional or

unconditional   RAO    by   engaging    in   actual   remediation   efforts     and

methodologies at the property. And, again, although not precisely defining the

remediation methodologies, the agreement provides the Trust's required

actions—its methodologies—must be undertaken "promptly, expeditiously,

actively and without delay" in order to obtain a Final RAO.

      As noted, the agreement also provides that even after the Trust obtains a

conditional RAO, it must "promptly, expeditiously, actively and without

delay . . . satisfy" the "conditions" of a conditional groundwater RAO and

thereby provide a Final RAO.       The agreement does not define the term

"conditions," and defendants suggest that satisfaction of the conditions


                                                                              A-2242-20
                                       36
mandates only compliance with a plan, and employing a methodology,

acceptable to the NJDEP. According to defendants, that means the Trust fully

satisfies its obligation to satisfy the conditions of the anticipated conditional

RAO by obtaining plaintiffs' consent to the CEA designation and utilizing MNA

until the groundwater—thirty years from now—is sufficiently remediated to

satisfy the NJDEP's requirements such that a Final RAO will issue.

      The language in paragraph 2(a)(1) neither contradicts nor supports

defendants' interpretation of the terms defining the Trust's obligation to "satisfy

any and all conditions" of the putative conditional RAO that will be issued based

on the designation of the property as a CEA and employment of MNA as a

remediation methodology. However, there is another plausible and perhaps

more reasonable interpretation of the provision—that is, satisfaction of the

conditions of the conditional groundwater RAO requires a reduction of the

groundwater contamination to acceptable levels under the GWQS because it is

satisfaction of that condition, not the employment of the remediation

methodologies to satisfy it, which is required to obtain a Final RAO.

      Under that reasonable interpretation of the agreement, the Trust must

satisfy the conditions for a Final RAO—reduction of the groundwater

contamination    to   acceptable    levels   under    the   GWQS—"[p]romptly,


                                                                             A-2242-20
                                       37
expeditiously, actively and without delay." And that is the contractual duty

plaintiffs claim defendants breached by deciding in 2016 to forego the active

remediation methodologies proposed by its experts in favor of the passive MNA

acceptable to the NJDEP. In other words, plaintiffs argue that under their

reasonable interpretation of the agreement, the Trust breached its obligation to

promptly, expeditiously, actively, and without delay employ available active

groundwater remediation methodologies to deliver the requisite Final RAO

when, in 2016, it opted to abandon any further active remediation in favor of the

passive and incredibly long range MNA as its sole remediation methodology .

      We agree with plaintiffs that under its reasonable interpretation of the

Trust's obligations under the agreement, the NJDEP's acceptance of MNA as a

permissible means of remediating the groundwater contamination is irrelevant

to a proper determination of plaintiffs' causes of action. This is because under

plaintiffs' reasonable interpretation of the agreement, the Trust made a

contractual commitment to "promptly, expeditiously, actively and without

delay" employ whatever remediation methodologies are required to obtain a

Final RAO satisfying all the GWQS requirements, and there is no language in

the agreement permitting the Trust to abandon that obligation by obtaining the

NJDEP's acceptance of a remediation methodology that is not prompt,


                                                                           A-2242-20
                                      38
expeditious, and active, or that will result in a thirty-year delay, when

methodologies are available that will fulfill the Trust's contractual obligations

more promptly, expeditiously, actively, and without an additional thirty years of

delay. Moreover, there is no evidence the NJDEP would prohibit defendants

from employing further active remediation methodologies, such as those

proposed by plaintiffs' expert, Langan Engineering.7       The evidence shows



7
  We agree the NJDEP generally has primary jurisdiction over the determination
of acceptable remediation methodologies, see generally Magic Petroleum Corp.
v. Exxon Mobil Corp., 218 N.J. 390, 407 (2014), but the issues presented by
plaintiffs' causes of action on the motions for summary judgment did not require
that the court determine whether a CEA designation and MNA constituted
acceptable remediation methodologies; the causes of action and motions
required a determination as to whether the Trust breached what plaint iffs
contend is the Trust's obligation to promptly, expeditiously, actively , and
without delay employ remediation methodologies to obtain a Final RAO. Of
course, any such methodology would require the approval of the NJDEP, but
there is no evidence defendants presented the active remediation methodologies
suggested by Langan Engineering to the NJDEP for approval or that the
methodologies were prohibited by the NJDEP. Instead, as we explain, the LSRP
considered the methodologies proposed by Langan Engineering and found them
"not consistent or appropriate" based solely on their cost. The LSRP did not
determine the proposed active remediation methodologies were prohibited. In
its consideration of the summary judgment motions, the court was required to
determine the scope of the Trust's contractual obligations under the agreement
and whether the undisputed facts established its compliance with those
obligations. We therefore find it unnecessary to address plaintiffs' claim
defendants waived their right to assert the court lacked primary jurisdiction over
the determination of the appropriate methodologies for the groundwater
remediation.


                                                                            A-2242-20
                                       39
Bambrick apparently rejected plaintiffs' alternative proposed active remediation

methodologies, but he did so in part based on cost and relative effectiveness and

without regard to defendants' obligations under the agreement. The agreement

did not limit the Trust's groundwater remediation obligations based on cost.

Additionally, plaintiffs presented evidence showing defendants and their

counsel actually made the decision, rather than the LSRP, to halt active

remediation and proceed with MNA. 8

      Our discussion about the reasonable interpretations of the various

contractual provisions concerning the Trust's groundwater remediation

obligations do not constitute findings as to the meanings of any of the pertinent

provisions as a matter of law, or an opinion on the merits of plaintiffs' claims.

Instead, we determine only that the contractual provisions governing the Trust's

groundwater remediation obligations are not, as argued by defendants and as

found by the court, clear and unambiguous. The motion court erred by finding



8
  For example, plaintiffs cite the deposition testimony of Stacy Martin, a trust
officer with defendants, that it was the Trust's counsel "who decided to halt the
active remediation" and that defendants ratified the decision. LSRP Bambrick
explained that he recommended the passive remediation approach, but he
discussed it with the Trust's counsel and it was adopted after the Trust and their
counsel agreed. Monica Shroeck, counsel to defendants, was also deposed and
testified CEA was discussed with Bambrick beginning in 2014, and the
defendants approved the proposed switch to MNA on March 31, 2016.
                                                                            A-2242-20
                                       40
otherwise and by thereby determining the undisputed facts established

defendants are entitled to judgment as a matter of law on plaintiffs' breach of

contract and breach of the duty of fair dealing claims. A jury must decide the

meaning of the parties' agreement in the first instance based on its language and

any relevant extrinsic evidence, and it must then determine whether defendants

breached any contractual duty owed to plaintiffs under the agreement or

breached the covenant of good faith and fair dealing.9 See Driscoll Const. Co.,


9
  We observe that a breach of the covenant of good faith occurs when one party
has "destroyed [the other party's] reasonable expectations and right to receive
the fruits of the contract." Sons of Thunder, Inc. v. Borden, Inc., 148 N.J. 396,
425 (1997). In establishing a breach of this covenant, "[p]roof of 'bad motive
or intention' is vital." Brunswick Hills Racquet Club, Inc. v. Route 18 Shopping
Ctr. Assocs., 182 N.J. 210, 225 (2005) (quoting Wilson v. Amerada Hess Corp.,
168 N.J. 236, 251-52 (2001)). "Without bad motive or intention, discretionary
decisions that happen to result in economic disadvantage to the other party are
of no legal significance." Amerada Hess Corp., 168 N.J. at 251. Alternatively,
a breach may be established if the defendant is shown to have exercised their
discretion "arbitrarily, capriciously, or inconsistent with reasonable
expectations of parties." Id. at 247. Because this analysis looks to the intentions
and expectations of the parties, extrinsic or parol evidence is permitted.
Seidenberg v. Summit Bank, 348 N.J. Super. 243, 259 (App. Div. 2002). We
agree with plaintiffs that the evidence presented, when considered in the light
most favorable to plaintiffs, supports a finding defendants acted in a manner
inconsistent with the reasonable expectations of the parties under the agreement
by abandoning active and more expeditious remediation methodologies in favor
of perhaps thirty years of MNA, and they did so for the purpose of limiting their
expenses under an agreement that did not include an express monetary cap on
their financial obligations to promptly, expeditiously, actively, and without
delay obtain a Final RAO.


                                                                             A-2242-20
                                       41
v. State, Dep't of Transp., 371 N.J. Super. 304, 314 (App. Div. 2004) ("[W]here

there is uncertainty, ambiguity or the need for parol evidence in aid of

interpretation, then the doubtful provision should be left to the jury." (quotin g

Great Atl. & Pac. Tea Co. v. Checchio, 335 N.J. Super. 495, 502 (App. Div.

2000))).

      We therefore reverse the court's March 11, 2021 summary judgment

orders on plaintiffs' contract and breach of the covenant of good faith and fair

duty causes and remand for further proceedings. 10 This opinion should not be

construed as ruling on the merits of the plaintiffs' claims or defendants'

opposition to those claims, or a determination of the meaning of the agreement

as a matter of law. Those issues shall be decided by the jury based on the

evidence presented. On remand, plaintiffs are free to fully prosecute their

breach of contract and breach of the covenant of good faith and fair dealing

claims, and defendants shall be entitled to assert any relevant defenses.




10
   We also note the court shall, subject to applicable Rules of Evidence, admit
extrinsic evidence relevant to the jury's determination of the intention of the
parties, the meaning of the agreement's terms, and other relevant issues
presented at trial. See generally Conway, 187 N.J. 268-69.
                                                                            A-2242-20
                                       42
                                       III.

      We also consider plaintiffs' claim the court erred by entering the June 27,

2019 order allowing defendants to apply for a CEA designation on the property.

The court entered the order after NJDEP issued the CEA designation, and it is

therefore unclear what import or effect, if any, the court's order had on the

NJDEP's designation. In issuing its order, the motion court expressly did not

determine plaintiffs were required to consent to the designation or order that

they consent, and the court seemingly determined the Trust was entitled to

request the CEA designation for plaintiffs' property without regard to plaintiffs'

consent.

      We reverse the court's order to the extent it may be interpreted to authorize

the Trust to seek a CEA without plaintiffs' consent because although the

agreement anticipated a possible CEA designation in paragraph 2(b), the

provision expressly reserved to plaintiffs the right to reasonably withhold their

consent. The court's June 27, 2019 decision and order failed to give effect to

plaintiffs' reasonable interpretation of paragraph 2(b) as permitting them to

reasonably withhold their consent and deprived plaintiffs of a legal and factual

determination as to whether they reasonably withheld their consent under

paragraph 2(b).


                                                                             A-2242-20
                                       43
      Plaintiffs argued they reasonably withheld consent because the CEA

designation and planned MNA violated the Trust's obligation to promptly,

expeditiously,   actively   and    without    delay   employ     the   remediation

methodologies required to obtain a Final RAO.          The nature and extent of

plaintiffs' putative right to withhold consent and the reasonableness of plaintiffs'

decision to withhold consent under paragraph 2(b) of the agreement required a

determination by a jury after a trial. The court thereby erred by ignoring

plaintiffs' reasonable interpretation of paragraph 2(b), granting summary

judgment allowing the Trust to request the CEA without a determination of the

nature and extent of plaintiffs' right to withhold consent and the reasonableness

of plaintiffs' decision to withhold consent, and granting partial summary

judgment on plaintiffs' cross-claim. We therefore reverse the June 27, 2019

order.11

      For the same reason, we reverse the court's March 11, 2021 order directing

plaintiffs execute the RAP permitting the CEA designation and authorizing

MNA. The court directed plaintiffs' execution of the RAP on its incorrect



11
   Given that it appears the NJDEP imposed a CEA designation on the property
prior to the June 27, 2019 order, we offer no opinion on what, if any, effect the
reversal of the order has on the NJDEP's actions or plaintiffs' claims against
defendants. We leave that issue to the parties and the court on remand.
                                                                              A-2242-20
                                        44
determination that the unambiguous terms of the agreement, and the undisputed

facts, establish the Trust is in compliance with its contractual groundwater

remediation obligations and thus is entitled, under the agreement, to pursue CEA

and MNA as the sole remediation methodology. As we have explained, prior to

reaching such a determination, a jury first must determine the meaning of the

agreement and the Trust's compliance with the agreement's requirements.

Lacking such a determination, the summary judgment record does not permit

entry of any order finding plaintiffs are contractually obligated to execute the

proposed RAP.

      In sum, we reverse the June 27, 2019 order, and we reverse the March 11,

2021 order granting defendants summary judgment on their cross-claim for an

order directing that plaintiffs execute the proposed RAP.

                                       IV.

      Plaintiffs also appeal from the order granting defendants' motion for

summary judgment on plaintiffs' cause of action for fraudulent inducement. As

noted, the motion court found plaintiffs failed to present sufficient evidence

supporting the claim. We agree and affirm the court's order.

      To establish a claim of fraud, a plaintiff must show: "(1) a material

misrepresentation of a presently existing or past fact; (2) knowledge or belief by


                                                                            A-2242-20
                                       45
the defendant of its falsity; (3) an intention that the other person rely on it; (4)

reasonable reliance thereon by the other person; and (5) resulting damages."

Gennari v. Weichert Co. Realtors, 148 N.J. 582, 610 (1997). "Included within

the first element are promises made without the intent to perform since they are

'material misrepresentations of the promisor's state of mind at the time of the

promise.'" Bell Atl. Network Servs., Inc. v. P.M. Video Corp., 322 N.J. Super.

74, 95-96 (App. Div. 1999) (quoting Dover Shopping Ctr., Inc. v. Cushman's

Sons, Inc., 63 N.J. Super. 384, 391 (App. Div. 1960)). "[E]very fraud in its most

general and fundamental conception consists of the obtaining of an undue

advantage by means of some act or omission that is unconscientious or a

violation of good faith."    Marino v. Marino, 200 N.J. 315, 340-41 (2009)

(quoting Jewish Ctr. of Sussex Cnty. v. Whale, 86 N.J. 619, 624 (1981)).

      "[T]o form the basis for an action in deceit, the alleged fraudulent

representation must relate to some past or presently existing fact and cannot

ordinarily be predicated upon matters in futuro." Ocean Cape Hotel Corp. v.

Masefield Corp., 63 N.J. Super. 369, 380 (App. Div. 1960). "Statements as to

future or contingent events, to expectations or probabilities, or as to what will

or will not be done in the future, do not constitute misrepresentations, even

though they may turn out to be wrong." Alexander v. CIGNA Corp., 991 F.


                                                                              A-2242-20
                                        46
Supp. 427, 435 (D.N.J. 1997). Similarly, "neither expressions of opinion nor

'puffery,' will satisfy this element of fraud." Suarez v. E. Int'l Coll., 428 N.J.

Super. 10, 29 (App. Div. 2012) (citations omitted). In discerning the difference

between fact and opinion, a statement of fact is one that is "susceptible of exact

knowledge when the statement was made," whereas a statement is an opinion if

"it is unsusceptible of proof" at that time. Joseph J. Murphy Realty, Inc. v.

Shervan, 159 N.J. Super. 546, 551 (App. Div. 1978) (quoting 37 Am. Jur. 2d,

Fraud and Deceit, § 46).

      Plaintiffs argue that a statement made during the deposition testimony of

the Trust's counsel who negotiated the agreement provides the grounds for their

fraudulent inducement claim. Counsel testified that at the time he negotiated

the agreement he believed it "very unlikely" the groundwater contamination

could be remediated by the September 8, 2003 date in paragraph 2(a)(6) of the

agreement.    Plaintiffs argue counsel's testimony established "[d]efendants

knowingly misrepresented their ability to clean up the groundwater" at the

property, and plaintiffs relied on the misrepresentation, not discovering the

"fraud until November 2019" when counsel testified at his deposition.

      When asked if there was any evidence supporting the fraudulent

inducement claim other than the Trust's counsel's testimony that he believed it


                                                                            A-2242-20
                                       47
"very unlikely" the groundwater contamination would be remediated by

September 8, 2003, plaintiff Michael K. Furey testified, "That and common

sense . . . I can't point to a document . . . I can't identify a conversation between

[the Trust's counsel] and a First Environment consultant, but that doesn't mean

those conversations didn't take place." Michael K. Furey also could not point to

any evidence the Trust's counsel shared his opinion with the Trust, and Furey

acknowledged he "has not seen any documents that suggest the information

[p]laintiffs received before closing was incorrect."

      Based on the parties' Rule 4:46-2 statements of undisputed facts and their

respective responses, the only purported evidence of fraud by either a failure to

disclose or a material misrepresentation supporting plaintiffs' fraudulent

inducement is testimony by plaintiffs' counsel who negotiated the agreement on

their behalf that he "believe[d] . . . [the Trust's counsel] made a representation

of [the Trust's] ability to complete the cleanup by 2003," and the Trust's

counsel's 2019 deposition testimony he believed the Trust's ability to achieve

that result was "very unlikely." We are not persuaded that evidence, even when

viewed in a light most favorable to plaintiff, supports the asserted fraudulent

inducement claim.




                                                                               A-2242-20
                                        48
      In the first instance, the Trust's counsel's belief concerning his client's

ability to complete the groundwater remediations constitutes an opinion rather

than a statement of fact, as it was not "susceptible of exact knowledge when the"

belief was held. Joseph J. Murphy Realty, Inc., 159 N.J. Super. at 551 (quoting

37 Am. Jur. 2d, Fraud and Deceit, § 46). And, any expression of his opinion

concerning the possible completion date was not one based on past or presently

existing facts, but instead represented a statement of intention and expectation

which cannot, without more, provide a basis for a fraud claim. Ocean Cape

Hotel Corp., 63 N.J. Super. at 380; Alexander, 991 F. Supp. at 435.

      In addition, to sustain a fraudulent inducement claim, any statements made

by the Trust's counsel to plaintiffs' counsel concerning the possible groundwater

remediation completion date must have been made with an intent not to perform.

Bell Atl. Network Servs., 322 N.J. Super. at 95-96. However, at the time the

parties entered the agreement, the Trust had been acting to address the

groundwater since the oil spill was discovered in 1999 and continued to act to

address groundwater contamination in a manner which generally satisfied

plaintiffs until active remediation was shut down in 2016. Plaintiffs do not point

to any evidence the Trust did not intend to conduct a clean-up and complete that




                                                                            A-2242-20
                                       49
clean-up by September 8, 2003, at the time the parties entered into the

agreement.

      Further, plaintiffs' fraudulent inducement claim fails because the

agreement does not provide a firm September 8, 2003 date for completion of the

groundwater remediation. Paragraph 2(a)(6) provides that a Final NFA letter

must be obtained by September 8, 2003, "unless [the Trust] can show that it has

expeditiously, actively and without unreasonable delay undertaken all steps

reasonably available to meet this date." The Trust did not agree to conclusively

resolve the groundwater contamination by 2003, but committed only to

expeditiously, actively and without unreasonable delay undertake the reasonably

available steps to do so. Thus, plaintiffs could not have reasonably relied on

any purported commitment to complete the groundwater remediation by

September 8, 2003, because they agreed to paragraph 2(a)(6), which requires

only that the Trust attempt to complete the remediation by that date. Plaintiffs

do not allege the Trust failed to honor their obligations under paragraph 2(a)(6).

      Plaintiffs assert the Trust had an affirmative duty to disclose their

counsel's belief because a seller has a "duty to disclose in connection with a land

sale of residential property when 'justice, equity, and fair dealing demand it.'"

See Weintraub v. Krobatsch, 64 N.J. 445, 452 (1974). However, plaintiffs'


                                                                             A-2242-20
                                       50
reliance on Weintraub, and also Strawn v. Canuso, 140 N.J. 43, 59 (1995), is

misplaced because those cases address a seller's obligation to disclose conditions

existing on the property to be sold or on nearby properties. Here, there is no

claim the Trust did not fully disclose the known conditions on the property and

the evidence establishes plaintiffs had the same information pertinent to the

contamination on the property as the Trust at the time the parties entered into

the agreement.

      For those reasons, we are convinced plaintiffs failed to present evidence

the Trust misrepresented any material facts, failed to disclose any material facts,

or that plaintiffs reasonably relied on any purported misstatement or omission

of material facts in deciding to enter into the agreement. We therefore affirm

the March 11, 2019 order granting defendants summary judgment on their

fraudulent inducement claim.

                                        V.

      Plaintiffs also challenge the court's order finding they may not seek

damages based on the alleged diminution of the value of the property resulting

from the placement of the CEA designation and anticipated implementation of

MNA. The court granted the relief based on its determination defendants did

not breach the agreement or their covenant of good faith and fair dealing and,


                                                                             A-2242-20
                                       51
for that reason, plaintiffs could not recover damages based on defendants'

implementation of remediation efforts—including the CEA and MNA—the

court found the parties agreed were acceptable under the agreement.

      We agree with the motion court that plaintiffs are not entitled to

damages—including damages based on the diminution of the value of the

property—resulting from actions taken by defendants in accordance with the

agreement. Indeed, "[c]ompensatory damages are designed 'to put the injured

party in as good a position as he would have had if performance had been

rendered as promised,'" Donovan v. Bachstadt, 91 N.J. 434, 444 (1982) (quoting

525 Main St. Corp. v. Eagle Roofing Co., 34 N.J. 251, 254 (1961)), and there

can be no proper award of damages where a party does not breach a legal duty

to another.

      However, as the motion court correctly explained, plaintiffs are entitled

to appropriate compensatory damages in the event defendants breach the

agreement. See e.g., Wade v. Kessler Inst., 343 N.J. Super. 338, 352-53 (App.

Div. 2001) (explaining compensatory damages are those losses "as may fairly

be considered to have arisen naturally from the defendant's breach of contract").

And because we reverse the court's order granting summary judgment on

plaintiffs' breach of contract and breach of the covenant of good faith and fair


                                                                           A-2242-20
                                      52
dealing claims, we also reverse the court's order granting summary judgment on

plaintiffs' compensatory damages claim. Plaintiffs shall be entitled to prosecute

their claims for compensatory damages without limitation under each of their

causes of action in accordance with the evidence presented and the applicable

legal principles.

                                      VI.

      Plaintiffs also claim the court erred by granting summary judgment on

their punitive damages claim. We find the argument is without sufficient merit

to warrant discussion in a written opinion, R. 2:11-3(e)(1)(E) and affirm the

summary judgment award on the claim substantially for the reasons detailed by

the motion court. We offer only the following brief comments.

      Plaintiffs sought punitive damages on their fraudulent inducement claim,

but, as we have explained, the court correctly granted defendants' summary

judgment on the claim. Additionally, we find no evidence establishing a genuine

issue of material fact as to whether defendants' alleged actions "were actuated

by actual malice or accompanied by a wanton and willful disregard of persons

who foreseeably might be harmed by" defendants' alleged acts or omissions,

N.J.S.A. 2A:15-5.12(a), within the meaning of the Punitive Damages Act,




                                                                           A-2242-20
                                      53
N.J.S.A. 2A:15-5.9 to -5.17.     See N.J.S.A. 2A:15-5.10 (defining "[a]ctual

malice" and "[w]anton and willful disregard" under the Punitive Damages Act).

      We further observe that generally punitive damages are inappropriate in

breach of contract causes of action, "even where the breach is malicious and

unjustified," but there are exceptions to that general principle "where the

unusual relationship between the parties reflects a breach of trust beyond the

mere breach of a commercial contract." Sandler v. Lawn-A-Mat Chem. &

Equip. Corp., 141 N.J. Super. 437, 449 (App. Div. 1976) (quoting McCormick,

Law Damages, § 81, 286 (1935)). We find no evidence of such a relationship

supporting the exception here.    Nor do we find the evidence concerning

defendants' pursuit of the CEA designation and MNA as permitted by the LRSP

and the NJDEP to address the groundwater contamination, even assuming those

actions violated the agreement, constitute "an exceptional and particularly

egregious case" entitling plaintiffs to punitive damages on their breach of the

covenant of good faith and fair dealing claim. Taddei v. State Farm Indem. Co.,

401 N.J. Super. 449, 463 (App. Div. 2008).

                                     VII.

      Defendants cross-appeal from the court's order denying their cross-motion

for summary judgment based on statute of limitations grounds. They argue the


                                                                         A-2242-20
                                     54
court erred by failing to find that the six-year statute of limitations, N.J.S.A.

2A:14-1, bars plaintiffs' claims because the agreement required the Trust to

obtain a Final RAO by September 8, 2003, the Trust failed to obtain the Final

RAO by that date, and plaintiffs did not file suit until 2018.

        We find the argument lacks sufficient merit to warrant discussion in a

written opinion, R. 2:11-3(e)(1)(E) and affirm substantially for the reasons set

forth by the motion court. We note only plaintiffs' claims are not founded on

the Trust's failure to obtain a Final RAO by September 8, 2003, and, as we have

explained, paragraph 2(a)(6) did not mandate that the groundwater remediation

be completed by that date. Rather, in paragraph 2(a)(6), the parties anticipated

the groundwater remediation might not be completed by that date.

        Plaintiffs' claims are founded on alleged breaches of the agreement and

the covenant of good faith and fair dealing in 2016, and thereafter, when

defendants for the first time abandoned active remediation methodologies and

opted to employ a methodology the plaintiffs asserted violated defendants'

ongoing alleged duty to promptly, expeditiously, actively and without delay

obtain a Final RAO and sought the CEA without plaintiffs' consent. Thus,

plaintiffs' claims first accrued in 2016, and their complaint was timely filed in

2018.


                                                                           A-2242-20
                                       55
      Affirmed in part, reversed in part, and remanded for further proceedings.

We do not retain jurisdiction.




                                                                         A-2242-20
                                     56